EXAMINER’S AMEDNEMNT
The amendment filed on 01/22/2021 has been entered.  Claims 1-20 are pending this Office action.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mrs. Susan Morse on 02/23/2021.
The application has been amended as follows: 
Regarding claim 1, line 11, the term “the subset” has been changed to --a subset--.
Regarding claim 6, line 6, the term “the all possible combinations” has been changed to --all possible combinations--; line 9, the term “the reception filters” has been changed to --reception filters--.
Regarding claim 7, line 1, the term “claim 1” has been changed to --claim 6--; line 4, insert the term --of the-- before the term “weight vectors”.
Regarding claim 8, line 1, the term “claim 1” has been changed to --claim 6--; lines 7- 8, the term “the reception filters” has been changed to --reception filters--.
Regarding claim 17, line 11, the term “the sounding reference signal signal” has been changed to --the sounding reference signal--.
Regarding claim 18, line 3, the term “Report” has been changed to --report--.
Regarding claim 19, line 6, the term “the” has been changed to --a--; line 10, the term “the subset” has been changed to --a subset--.
Regarding claim 27, line 3, the term “the” has been changed to --a--; line 11, the term “the subset” has been changed to --a subset--.

Primary Examiner, Art Unit 2632


KTFebruary 24, 2021                                                                                                                                                                                             

















REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/11/2021 has been entered. claims 1-20 are pending in this Office action.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that an electronic device for a first communication device in a wireless communication system, comprising: select from the set of reception filters one or more particular reception filters corresponding to respective channel estimation results that satisfy a first predetermined condition so as to generate a subset of reception filters, report, to the second communication device, channel state information indicating the subset of reception filters; receive, from the second communication device, configuration information indicating one or more particular transmission filters, wherein the one or more particular transmission filters and one or more particular reception filters are reciprocal respectively; and signal, from the first communication device to the second communication device, sounding reference signal with the one or more particular transmission filters as recited in claims 1, 19, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
February 24, 2021